ORDER
Pogue, Judge:
Upon reading defendant’s motion for an amendment of the decision and reconsideration of the judgment in this case; and upon consideration of other papers and proceedings had herein; it is hereby
Ordered that defendant’s motion for an amendment to the decision of this Court in Verosol USA, Inc. v. United States, slip op. 96-167 (October 8, 1996) is granted and page 3 of the opinion is hereby amended by deleting the following sentences:
In 1994, the port of Philadelphia granted several of plaintiff’s protests and allowed plaintiff to enter its fabrics under subheading 5907.00.90. Customs later ‘reconsidered those decisions and instructed the port and plaintiff that all future entries of the fabric were to be liquidated under 5407.60.20, HTSUS. Plaintiff again filed protests, but this time Customs denied them. This denial is the subject of this test case.
And it is further
Ordered that, as the deleted material did not factor into the Court’s decision, defendant’s motion for reconsideration of the judgment is hereby denied.